[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 DEC 02, 2010
                               No. 09-16299                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                       D. C. Docket No. 08-00315-CR-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

MARLON LEGRANT SAUSSY,
a.k.a. Sauce,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                       _________________________

                              (December 2, 2010)

Before TJOFLAT, CARNES and WILSON, Circuit Judges.

PER CURIAM:

     Derek C. Gilbert, appointed counsel for Marlon Legrant Saussy, has filed a
motion to withdrawal from further representing the appellant, supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Saussy’s conviction and sentence are

AFFIRMED.




                                          2